J-A23021-22

                                   2022 PA Super 213


    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                 v.                             :
                                                :
                                                :
    DWAYNE CUNNINGHAM                           :    No. 86 MDA 2022

               Appeal from the Order Entered December 8, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0000856-2021


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                            FILED DECEMBER 13, 2022

        The Commonwealth appeals from the December 8, 2021, order entered

in the Court of Common Pleas of Schuylkill County, which granted the pre-trial

omnibus     suppression      motion    filed   by   Appellee   Dwayne   Cunningham

(“Cunningham”).1 After a careful review, we reverse the order granting the

suppression motion, and we remand for further proceedings consistent with

this decision.

        The relevant facts and procedural history are as follows: On April 6,

2021, a criminal complaint was filed against Cunningham charging him with


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In its notice of appeal, the Commonwealth certified it took this interlocutory
appeal pursuant to Pa.R.A.P. 311(d), and the suppression court’s ruling
terminates or substantially handicaps its prosecution. See Commonwealth
v. Holston, 211 A.3d 1264, 1268 (Pa.Super. 2019) (en banc).
J-A23021-22


receiving stolen property, 18 Pa.C.S.A. § 3925(a), and firearms not to be

carried without a license, 18 Pa.C.S.A. § 6106(a)(1). On October 12, 2021,

Cunningham filed a counseled omnibus pre-trial suppression motion. Therein,

Cunningham averred the police did not have reasonable suspicion to conduct

a Terry2 stop and frisk. Relevantly, Cunningham specifically argued:

        20. In order for [the police] to detain [Cunningham] and conduct
        a pat-down frisk of [Cunningham], pursuant to the United States
        Supreme Court’s holding in Terry[], [the police] must have a
        reasonable suspicion that [Cunningham] was involved with and/or
        committing a punishable crime and that [Cunningham] was in
        possession of a weapon based on the totality of the circumstances,
        respectively.
        21. Due to the passage of the Medical Marijuana Act of 2016 in
        Pennsylvania and the recent Superior Court decision in
        Commonwealth v. Barr, 220 Pa.Super. 236 (2019),[3] the odor
        of marijuana alone cannot be used as justification for a
        warrantless search of an individual detained during a motor
        vehicle stop.
        22. As such, the odor of marijuana alone cannot be used as
        reasonable suspicion to detain an individual walking in public, in
        the open air, pursuant to Terry.
        23. Moreover, [the police officer] did not have the requisite
        reasonable suspicion that [Cunningham] was carrying a weapon
        to satisfy a limited pat-down search pursuant to Terry.
        24. Therefore, [the police officer’s] Terry stop and subsequent
        frisk of [Cunningham] violated the Fourth Amendment of the
        United States Constitution and Article 1, Section 8 of the
        Pennsylvania Constitution.

____________________________________________


2   Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868 (1968).

3 We note the citation to Barr provided in Cunningham’s pre-trial motion is
incorrect. The correct citation is Commonwealth v. Barr, 240 A.3d 1263
(Pa.Super. 2019). Moreover, the Supreme Court vacated this Court’s decision
in Barr on December 29, 2021. Commonwealth v. Barr, ___ Pa. ___, 266
A.3d 25 (2021).

                                           -2-
J-A23021-22


        25. Accordingly, any evidence found as a result of or subsequent
        to the frisk should be found inadmissible at trial[.]

Cunningham’s Omnibus Pre-Trial Suppression Motion, filed 10/12/21, at 4-5

(footnote added).

        On October 27, 2021, the suppression court held a suppression hearing

at which Minersville Borough Police Officer Michael Bucek was the sole

testifying witness. Specifically, Officer Bucek testified he was on duty with his

partner during the evening of April 5, 2021, and at approximately 10:30 p.m.,

he was driving slowly with the police vehicle’s windows down. N.T., 10/27/21,

at 4.    As he traveled down the 200 block of North Street, which is in a

residential area with vehicles parked on both sides of the road, he detected

an odor of burnt marijuana coming from the area. Id. at 4-5. Officer Bucek

scanned the area and “observed three hooded males on the left side of the

sidewalk” in the middle of the block. Id. at 5. Cunningham was one of the

males in the group. Id. Officer Bucek testified that, as he drove closer to the

three males, “the odor of burnt marijuana grew, grew stronger.” Id.

        Officer Bucek testified he drove past the three men in the direction they

were walking, and he parked the police vehicle near the intersection at the

end of the block on the left side, which is the same side of the street on which

the men were walking. Id. He testified that, as he and his partner exited the

police vehicle, he observed the three men, including Cunningham, cross to the

opposite side of the street as though trying to avoid the officers. Id. As the

men continued walking down the right side of the street, Officer Bucek and

                                       -3-
J-A23021-22


his partner walked across the crosswalk at the intersection and met them at

the bottom of the block. Id. at 6, 15.

      Officer Bucek testified he said to the whole group, “Hey, man, give me

a second,” and, in response, “they all kind of started yelling at [him].” Id. at

6.   He noted the three men were “aggressive” and shouted profanities,

including “Fuck you, Officer,” and “Get the fuck out of here.” Id. at 6, 11. He

testified he “told them to stop at that point,” and he announced his suspicions

that they were smoking marijuana. Id. at 6, 15. He specifically asked them,

“Are you guys smoking?” Id. at 15.

      Officer Bucek testified that after he asked the men to stop and

articulated his suspicions about the burnt marijuana, “[the men] were acting

aggressively….It kind of seemed like they were circling around me and my

partner there.”   Id. at 8.    Officer Bucek testified he attempted to get

identifications from the men. Id. at 6. In response, the men said, “Don’t touch

me. Get away from me. You can’t stop me. Why are you stopping me?” Id.

      Officer Bucek noted that, because of the men’s aggression and the fact

they had encircled him and his partner, he was concerned for his safety and

the safety of his partner, who had been on the force for less than a month at

that point. Id. at 7-8. He testified he turned to his partner to ensure he had

the radio, told him to “get [his] back,” and instructed him to contact County

if “something happens here[.]” Id. at 7.




                                     -4-
J-A23021-22


      Officer Bucek testified that, believing he and his partner were “in

danger[,]” he decided to frisk the men for weapons. Id. at 8. He testified:

             The first [man] ultimately, after arguing over it eventually
      gave me his ID. And I patted him down and nothing---I didn’t
      find any weapons on him. But the second guy was still being
      aggressive. And at that point, I did pat him down; but it seemed
      like he was ready to turn around and do something. I’m not sure,
      you know—he was still acting aggressive, the second [man]. And
      then he still refused to ID himself at that point.

Id.

      Officer Bucek testified Cunningham was standing the “farthest away

from [him] and the other officer,” so he approached him last to pat him down.

Id.   Officer Bucek indicated that “right before” he turned to pat-down

Cunningham, “he kept moving away from [the officer].”        Id. at 7. Officer

Bucek indicated he told Cunningham to put his hands on a pole, and

Cunningham complied; however, when the officer attempted to pat him down,

Cunningham tried to evade him by “scooting around the pole…away from [the

officer].” Id. Officer Bucek told him, “Hey, stop moving.” Id. He testified

that “[e]ventually, he stopped moving[,] [a]nd then [he] ended up patting

him down.” Id.

      Officer Bucek testified he immediately felt a handgun in Cunningham’s

sweatshirt front pocket. Id. at 9. He clarified that, based on his training and

experience, he could immediately identify the item as a weapon when he

patted it. Id. Officer Bucek testified he seized the weapon, which was a .380

Ruger. Id. at 10.


                                     -5-
J-A23021-22


      On cross-examination, Officer Bucek clarified he was approximately ten

feet from the three men when he first smelled the odor of burnt marijuana.

Id. at 12.   He neither observed any of the men smoking any substance nor

observed any “wafting smoke.” Id. During the time he smelled the odor of

marijuana while he was driving, there were no cars behind him, no cars in

front of him, and no cars that passed him. Id. at 13. Officer Bucek noted the

odor of burnt marijuana grew stronger as he drove slowly past the three men.

Id. at 13-14. Officer Bucek clarified he did not ask for the men’s identifications

or seek to pat them down for weapons until they began to circle around the

two officers. Id. at 16.

      On redirect examination, Officer Bucek testified that, after he seized the

handgun, he also found a lighter and a large amount of cash totaling

$4,820.00 on Cunningham’s person. Id. at 19. He indicated Cunningham

indicated after the pat down that he had not been smoking marijuana;

however, his “two friends were smoking it and they pitched it out while [the

police] were passing [them].” Id.

      At the conclusion of all testimony, by order entered on December 8,

2021, the suppression court granted Cunningham’s pre-trial suppression

motion and specifically directed that “all evidence obtained as a result of the

Terry frisk of the defendant is suppressed.” Suppression Court Order, filed

12/8/21 (unnecessary capitalization omitted).




                                      -6-
J-A23021-22


      In its opinion in support of the order, the suppression court held “[t]he

interaction between Officer Bucek and [Cunningham] began as a mere

encounter with [the officer] asking [the men] to give him a second; however,

when he ordered them to stop, it became an investigative detention for which

the   officer   must   possess   reasonable    suspicion   of   criminal   activity.”

Suppression Court Opinion, filed 12/8/21, at 4. The suppression court also

concluded that, under “[t]he totality of the circumstances…Officer Bucek had

reasonable suspicion of criminal activity to justify an investigative detention.”

Id. at 6.

      However, as it pertained to the frisk of Cunningham for weapons, the

suppression court concluded:

             Officer Bucek did not state any specific and articulable facts
      indicating Cunningham might be armed. Cunningham’s hands
      were on the pole when he was frisked. There was no testimony
      that he had reached into his pockets or concealed them at any
      time during his interaction with the police. Bucek testified that he
      felt threatened by the men’s aggression. He and his partner had
      weapons if they felt their use was necessary to control the
      situation, but they had no justification to frisk them.

Id. at 8.

      The Commonwealth filed a notice of appeal on January 7, 2022, and all

Pa.R.A.P. 1925 requirements have been met.

      On appeal, the Commonwealth sets forth the following issue in its

“Statement of Question Presented” (verbatim):

      Did the trial court err in finding that an illegal Terry frisk occurred,
      and thereby suppressing all evidence as a result of said frisk?


                                       -7-
J-A23021-22


Commonwealth’s Brief at 4.

      Initially, we note that when this Court reviews a Commonwealth appeal

from an order granting a suppression motion, as we are tasked to do here, we

may consider only the evidence produced at the suppression hearing, and then

only that evidence which comes from the defendant’s witnesses, along with

the    Commonwealth’s        evidence    which     remains     uncontradicted.

Commonwealth v. Barr, ___ Pa. ___, 266 A.3d 25 (2021).                We must

determine, in the first instance, whether the suppression court’s factual

findings are supported by the record, and if they are, we are bound to those

findings. See id. We must always keep in mind that the suppression court,

as the finder of fact, has the exclusive ability to pass on the credibility of

witnesses. See Commonwealth v. Fudge, 213 A.3d 321, 326 (Pa.Super.

2019). Therefore, we will not disturb a suppression court’s credibility

determinations absent a clear and manifest error. Id. at 326-27.

      We must also determine whether the legal conclusions the suppression

court drew from its factual findings are correct. See Barr, supra, 266 A.3d

at 39. Unlike the deference we give to the suppression court’s factual findings,

we have de novo review over the suppression court’s legal conclusions. See

Commonwealth v. Brown, 606 Pa. 198, 996 A.2d 473, 476 (2010).

      Regarding the relevant substantive law, this Court has explained:

      The Fourth Amendment to the United States Constitution and
      Article I, Section 8 of the Pennsylvania Constitution protect
      citizens from “unreasonable searches and seizures, including
      those entailing only a brief detention.” Commonwealth v.

                                     -8-
J-A23021-22


     Strickler, 563 Pa. 47, 757 A.2d 884, 888 (2000). Specifically,
     police officers may not conduct a warrantless search or seizure
     unless one of several recognized exceptions applies.        If a
     defendant’s detention violates the Fourth Amendment, then any
     evidence seized during that stop must be excluded as fruit of an
     unlawful detention.

Commonwealth v. Mattis, 252 A.3d 650, 654 (Pa.Super. 2021) (citations

omitted).

     In determining whether a police officer’s interaction with a citizen was

proper, we are guided by the following:

           Our Supreme Court has explained the three types of
     interactions between law enforcement and private citizens as
     follows:
            The first is a mere encounter, sometimes referred to as a
     consensual encounter, which does not require the officer to have
     any suspicion that the citizen is or has been engaged in criminal
     activity. This interaction also does not compel the citizen to stop
     or respond to the officer. A mere encounter does not constitute a
     seizure, as the citizen is free to choose whether to engage with
     the officer and comply with any requests made or, conversely, to
     ignore the officer and continue on his or her way. The second
     type of interaction, an investigative detention, is a temporary
     detention of a citizen. This interaction constitutes a seizure of a
     person, and to be constitutionally valid[,] police must have a
     reasonable suspicion that criminal activity is afoot. The third, a
     custodial detention, is the functional equivalent of an arrest and
     must be supported by probable cause. A custodial detention also
     constitutes a seizure.
           No bright lines separate these types of encounters, but the
     United States Supreme Court has established an objective test by
     which courts may ascertain whether a seizure has occurred to
     elevate the interaction beyond a mere encounter. The test, often
     referred to as the “free to leave test,” requires the court to
     determine whether, taking into account all of the circumstances
     surrounding the encounter, the police would have communicated
     to a reasonable person that he was not at liberty to ignore the
     police presence and go about his business. Whenever a police



                                    -9-
J-A23021-22


     officer accosts an individual and restrains his freedom to walk
     away, he has seized that person.

Commonwealth v. Adams, 651 Pa. 440, 205 A.3d 1195, 1199-1200 (2019)

(citations, brackets, and some quotation marks omitted).

     Further, in considering whether a seizure occurred, or whether a

reasonable person would feel free to leave, courts may examine the following:

     [T]he number of officers present during the interaction; whether
     the officer informs the citizen they are suspected of criminal
     activity; the officer’s demeanor and tone of voice; the location and
     timing of the interaction; the visible presence of weapons on the
     officer; and the questions asked. Otherwise inoffensive contact
     between a member of the public and the police cannot, as a matter
     of law, amount to a seizure of that person.

Commonwealth v. Beasley, 761 A.2d 621, 624-25 (Pa.Super. 2000)

(citation omitted). Further, “[w]ith respect to the show of authority needed

for a detention, the circumstances must present some level of coercion,

beyond the officer’s mere employment, that conveys a demand for compliance

or threat of tangible consequences from refusal.” Commonwealth v. Luczki,

212 A.3d 530, 544 (Pa.Super. 2019). See Commonwealth v. Jones, 266

A.3d 1090, 1094-95 (Pa.Super. 2021).

     In the case sub judice, we agree with the suppression court that “[t]he

interaction between Officer Bucek and [Cunningham] began as a mere

encounter with [Officer] Bucek asking [the men] to give him a second[.]”

Suppression Court Opinion, filed 12/8/21, 4. That is, taking into account the

circumstances of the encounter, at this point the police would have

communicated to a reasonable person that he was at liberty to ignore the

                                    - 10 -
J-A23021-22


police presence and go about his business. See Adams, supra; Beasley,

supra.

       Moreover, we agree with the suppression court that, after Officer Bucek

told the men, including Cunningham, “to stop” and announced his suspicions

that they were smoking marijuana, an investigative detention occurred. See

Beasley, supra.        Accordingly, we must determine whether the police had

reasonable suspicion supporting the investigative detention.4

       “In determining whether police had reasonable suspicion to initiate an

investigative detention, ‘the fundamental inquiry is an objective one, namely,

whether the facts available to police at the moment of the intrusion warrant a

[person] of reasonable caution in the belief that the action taken was

appropriate.’”    Commonwealth           v. Jefferson,   256   A.3d   1242,   1248

(Pa.Super. 2021) (en banc) (quotation omitted).

             [This Court has recognized] [r]easonable suspicion exists
       only where the officer is able to articulate specific observations
       which, in conjunction with reasonable inferences derived from
       those observations, led him reasonably to conclude, in light of his
       experience, that criminal activity was afoot and that the person
       he stopped was involved in that activity.

Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super. 2005) (citations

omitted). To demonstrate reasonable suspicion, the detaining officer must

“articulate something more than an inchoate and unparticularized suspicion


____________________________________________


4 We note the suppression court’s holding that the officer had the necessary
reasonable suspicion is based, in part, on this Court’s decision in Barr, supra,
which our Supreme Court subsequently vacated.

                                          - 11 -
J-A23021-22


or hunch.” Jefferson, 256 A.3d at 1248 (citation omitted). To determine

whether reasonable suspicion exists, we examine the totality of the

circumstances through the eyes of a trained officer and not an ordinary citizen.

See Commonwealth v. Riley, 715 A.2d 1131 (Pa.Super. 1998).

         Historically, Pennsylvania courts have held the smell of marijuana alone

was sufficient to establish a reasonable suspicion of criminal activity. However,

after the passage of the Medical Marijuana Act (“MMA”)5 and legalization of

medical marijuana in the Commonwealth, our Supreme Court revisited this

issue.

         In Commonwealth v. Hicks, 652 Pa. 353, 208 A.3d 916 (2019), our

Supreme Court held that “conduct in which hundreds of thousands of

Pennsylvanians are licensed to engage lawfully” is, on its own, “an insufficient

basis for reasonable suspicion that criminal activity is afoot.” Hicks, supra,

208 A.3d at 945.

         Further, in Barr, supra, our Supreme Court recognized that although

“the MMA makes abundantly clear that marijuana no longer is per se illegal in

this Commonwealth[,]” the possession of marijuana is still illegal under the

Controlled Substance, Drug, Device and Cosmetic Act6 “for those not qualified

under the MMA.” Barr, supra, 266 A.3d at 41. Accordingly, the Supreme



____________________________________________


5   35 P.S. § 10231.101 et seq.

6   35 P.S. §§ 780-101-144.

                                          - 12 -
J-A23021-22


Court held in Barr that “the odor of marijuana may be a factor, but not a

stand-alone one, in evaluating the totality of the circumstances for purposes

of determining whether police had probable cause to conduct a warrantless

search.” Id. In so holding, the Supreme Court explained:

       We emphasize that the realization that a particular factor
       contributing to probable cause may involve legal conduct does not
       render consideration of the factor per se impermissible, so long as
       the factor is considered along with other factors that, in
       combination, suggest that criminal activity is afoot. [T]he totality-
       of-the-circumstances analysis encompasses the consideration of
       factors    that   may    arguably    be    innocent     in   nature.

Id. at 41-42.

       This Court has had the opportunity to apply the Hicks and Barr

decisions to various cases. In Commonwealth v. Dabney, 274 A.3d 1283,

129 (Pa.Super. 2022), we assumed, arguendo, that Barr applies to a

determination of reasonable suspicion for an investigative detention, and we

held that the officer could consider the odor of raw marijuana, as well as other

factors, in making that determination. In Commonwealth v. Lomax, No.

470 MDA 2021 (Pa.Super. filed Feb. 14, 2022) (unpublished memorandum),7

we held the smell of fresh marijuana cannot objectively suggest anything more

than possession of a substance that many Pennsylvanians can legally possess.




____________________________________________


7 We note that Pa.R.A.P. 126(b), amended effective, May 1, 2019, provides
that non-precedential decisions of this Court filed after May 1, 2019, may be
cited for their persuasive value.


                                          - 13 -
J-A23021-22


Therefore, we concluded that it cannot, on its own, establish the reasonable

suspicion necessary to initiate an investigative detention.

       More recently, in Commonwealth v. Felder, No. 1082 MDA 2021

(Pa.Super. filed Aug. 9, 2022) (unpublished memorandum), we recognized

the MMA does not permit the smoking of marijuana; therefore, the police’s

knowledge that the defendant had paraphernalia for smoking marijuana gave

the officer reason to believe the marijuana was being used illegally. Also, in

Commonwealth v. Mercedes, No. 1275 MDA 2021 (Pa.Super. filed Sept.

23, 2022) (unpublished memorandum), we again recognized the MMA does

not permit the smoking of marijuana. See 35 P.S. § 10231.304(b) (“It is

unlawful to: (1) Smoke medical marijuana”).8 Accordingly, we held the police

had reasonable suspicion that marijuana was being illegally smoked when they

smelled burnt marijuana and observed the defendant or his companion

smoking a cigarillo. See Mercedes, supra.

       In the case sub judice, viewing the totality of the circumstances, and

applying our Supreme Court’s holdings in Barr, supra, and its progeny, we

conclude Officer Bucek had a reasonable suspicion that criminal activity was

afoot when he subjected Cunningham to the investigative detention.




____________________________________________


8 The Supreme Court in Barr noted the MMA permits marijuana to be
consumed by way of vaporization; however, it remains illegal to smoke this
substance. See Barr, supra.

                                          - 14 -
J-A23021-22


      In addition to the smell of burnt marijuana, which Officer Bucek testified

grew stronger as he approached the group of men, Officer Bucek testified the

men crossed the street after he parked his police vehicle in an effort to evade

him. See Commonwealth v. Foglia, 979 A.2d 357, 361 (Pa.Super. 2009)

(en banc) (holding “[e]vasive behavior” is a relevant consideration in

determining whether an officer has reasonable suspicion to conduct an

investigatory detention). Further, Officer Bucek testified that, as soon as he

approached the men and asked for them to give him a second, the three men

became aggressive towards the officers, yelled at them, and shouted

profanities.

      Given the totality of the circumstances, the facts available to the officers

gave them reason to believe that criminal activity was afoot. Thus, we agree

with the suppression court that Officer Bucek and his partner had reasonable

suspicion to support the investigative detention.

      Next, we consider the Commonwealth’s argument the suppression court

erred in holding that, although Officer Bucek had reasonable suspicion that

criminal activity was afoot to support the investigative detention, the officer

“had no justification to frisk” Cunningham. In this vein, the Commonwealth

notes the suppression court recognized “[Officer] Bucek testified that he felt

threatened by the men’s aggression.” Suppression Court Opinion, filed

12/8/21, at 8. However, the Commonwealth notes the suppression court then

erroneously held that, instead of frisking the three men, “[the officers] had


                                     - 15 -
J-A23021-22


weapons if they felt their use was necessary to control the situation.” Id. at

8.

        This Court has explained:

        It is well settled that an officer may pat-down an individual whose
        suspicious behavior he is investigating on the basis of a
        reasonable belief that the individual is presently armed and
        dangerous to the officer or others. To validate a Terry frisk, the
        police officer must be able to articulate specific facts from which
        he reasonably inferred that the individual was armed and
        dangerous. In determining whether a Terry frisk was supported
        by a sufficient articulable basis, we examine the totality of the
        circumstances.

Commonwealth v. Gray, 896 A.2d 601, 605-06 (Pa.Super. 2006).

        Under that standard then, police may conduct a limited pat-down of a

person’s outer clothing “in an attempt to discover the presence of weapons

which    may    be   used to    endanger    the   safety   of   police   or   others.”

Commonwealth v. Wilson, 927 A.2d 279, 285 (Pa.Super. 2007) (quotation

and quotation marks omitted). In making this determination of whether there

was reasonable suspicion,

        we must give due weight…to the specific reasonable inferences
        the police officer is entitled to draw from the facts in light of his
        experience. Also, the totality of the circumstances test does not
        limit our inquiry to an examination of only those facts that clearly
        indicate criminal conduct. Rather, even a combination of innocent
        facts, when taken together, may warrant further investigation by
        the police officer.

Commonwealth v. Young, 904 A.2d 947, 957 (Pa.Super. 2006) (citations,

quotation, and quotation marks omitted).




                                       - 16 -
J-A23021-22


     As this Court has recognized, “[a]n overt threat by the suspect or clear

showing of a weapon is not required for a frisk.” Commonwealth v. Mack,

953 A.2d 587, 591 (Pa.Super. 2008). Indeed, “[t]he officer need not be

absolutely certain that the individual is armed; the issue is whether a

reasonably prudent man in the circumstances would be warranted in the belief

that his safety or the safety of others was in danger.” Commonwealth v.

Cooper, 994 A.2d 589, 592 (Pa.Super. 2010) (citation omitted).

     The purpose of a Terry frisk is to allow an officer to continue an

investigation without fearing for the safety of the officer or others nearby.

See Commonwealth v. Scarborough, 89 A.3d 679, 683 (Pa.Super. 2014).

Moreover, in considering whether evidence supports a Terry frisk, we are

“guided by common sense concerns, giving preference to the safety of the

officer during an encounter with a suspect where circumstances indicate that

the suspect may have, or may be reaching for a weapon.”     Mack, 953 A.2d

at 590.

     With these principles in mind, we agree with the Commonwealth that

the suppression court erred in concluding Officer Bucek did not have

reasonable suspicion to conduct a pat-down search of Cunningham. Indeed,

there were several circumstances that, while not dispositive on their own or

individually applicable to Cunningham, combined to support reasonable

suspicion for the pat-down search. See Young, supra.




                                   - 17 -
J-A23021-22


       Specifically, the undisputed evidence reveals that, after Officer Bucek

and his partner approached the three men, including Cunningham, the three

men almost immediately became aggressive, cursed at the officers, and

encircled the two officers. As the suppression court found:

              The three men moved in a manner that led Officer Bucek to
       believe [the three men] were trying to circle him.             Their
       movements and aggressive tone led him to believe he was in
       danger. Officer Bucek’s partner, who had the radio, had been on
       the force less than a month. Bucek told his partner to call for help
       if anything happened.

Suppression Court Opinion, filed 12/8/21, at 2. It was at this point that Officer

Bucek decided to pat down the three men for weapons.9

       Furthermore, the undisputed evidence reveals that Officer Bucek patted

down Cunningham’s companions before he patted down Cunningham. The

officer testified the second man he patted down continued to act aggressively

and “like he was ready to turn around and do something.” N.T., 10/27/21, at

8. This same man refused to provide identification, and at this point, Officer

Bucek turned to pat down Cunningham.


____________________________________________


9Specifically, Officer Bucek testified on direct examination as follows:
      Q: From the point where you requested Mr. Cunningham to stop
      based on the odor of burnt marijuana until the point where you
      began to ask him to allow you to frisk him, what was going on or
      what caused you to make that decision to perform a pat-down on
      him?
      A: They were acting aggressively and yelling. It kind of seemed
      like they were circling around me and my partner there.
      Q: What were you thinking at that point?
      A: That I’m in danger.
N.T., 10/27/21, at 7-8.

                                          - 18 -
J-A23021-22


      Officer Bucek indicated that “right before” he turned to pat-down

Cunningham, “he kept moving away from [the officer].”              Id. at 7. Officer

Bucek indicated he told Cunningham to put his hands on a pole, and

Cunningham complied; however, when the officer attempted to pat him down,

Cunningham tried to evade him by “scooting around the pole…away from [the

officer].” Id. Officer Bucek told him, “Hey, stop moving.” Id. He testified

that “[e]ventually, he stopped moving[,] [a]nd then [he] ended up patting

him down. Id.

      Based on the aforementioned, we hold the suppression court erred as a

matter of law in granting the suppression motion. “The suppression court

failed to consider the totality of the circumstances and give Officer [Bucek]

the   benefit   of   the   inferences   he   drew   from   those    circumstances.”

Commonwealth v. Davis, 102 A.3d 996, 1000 (Pa.Super. 2014). The record

shows the officer reasonably suspected that criminal activity was afoot and

that Cunningham was armed and potentially dangerous. The totality of

evidence establishes that “a reasonably prudent man in the circumstances

would be warranted in the belief that his safety or the safety of other was in

danger.” Cooper, 994 A.2d at 592 (citation omitted).

      Moreover, we specifically disagree with the suppression court’s

suggestion that “[Officer Bucek] and his partner had weapons if they felt their

use was necessary to control the situation, but they had no justification to

frisk them.” Suppression Court Opinion, filed 12/8/21, at 8. The purpose of


                                        - 19 -
J-A23021-22


the Terry frisk is to allow an officer to continue an investigation without

fearing for the safety of officers or others nearby. Commonwealth v.

Scarborough, supra. Common sense concerns give preference to the safety

of officers in such circumstances, and certainly, officers should not have to

rely on drawing and/or otherwise using their own weapons in lieu of frisking

“a suspect where circumstances indicate that the suspect may have, or may

be reaching for a weapon.” Mack, 953 A.2d at 590.10

       For all of the foregoing reasons, we reverse the suppression court’s

order and remand for further proceedings consistent with this decision.

       Order reversed and case remanded. Jurisdiction relinquished.

       Judge Bowes has joined the Opinion

       Judge McCaffery files a Dissenting Opinion



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022

____________________________________________


10 The learned Dissent indicates the officer stated he felt he was in danger
when the men “‘kind of seemed like they were circling’ him” and goes on to
state the officer did not see a weapon until after the search. Dissenting Opinion
at 2. Respectfully, a law enforcement officer should not have to wait until his
or her life is in imminent danger before taking action. Here, the totality of the
circumstances supports the police officer’s justification to frisk Cunningham.

                                          - 20 -